Citation Nr: 1335898	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  04-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 10 percent for esophagitis and esophageal dysmotility with chronic cough.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to May 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran now resides in Wisconsin, so the matter is now handled by the RO in Milwaukee, Wisconsin.   

In May 2009, the Veteran testified at a hearing before the undersigned.  A transcript is associated with the claims file.

In September 2009 and January 2012, the Board remanded the above issue for additional development.

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As a result of the January 2012 Remand, in a February 2012 letter the Veteran was asked to identify any outstanding, pertinent VA or private treatment records.  In February 2012, the Veteran responded that she had an endoscopy at a private treatment facility, Group Health Cooperative (GHC).  In April 2012, a request was sent to GHC to obtain all treatment records.  GHC responded in April 2012, indicating that the correct authorization had not been provided.  The Appeals Management Center (AMC) then sent a letter to the Veteran on June 13, 2012, requesting that the Veteran complete the correct authorization.  The Veteran submitted the authorization, which was received by the AMC on June 26, 2012.  However, the AMC did not attempt to obtain these records.  In fact, the April 2013 Supplemental Statement of the Case (SSOC) stated that the Veteran did not return the release.

Therefore, the Board finds a remand is necessary to obtain the identified private treatment records.  See June 2012 authorization form.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the private treatment records identified in the June 2012 release form, from Dr. R., of the Group Health Cooperative (GHC).

2.  Also, obtain and associate with the claims file all updated VA and private treatment records.

3.  All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


